NO. 07-08-0496-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                           AT AMARILLO

                                              PANEL C

                                         MARCH 31, 2010

                             ______________________________


                              TOMMY CORONADO, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                           _________________________________

                FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

                    NO. CR-07L-208; HONORABLE ROLAND SAUL, JUDGE

                             _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                              OPINION


          This case addresses the question of whether a defendant's Sixth Amendment

rights are violated when an unavailable complainant's testimonial hearsay statements

are admitted into evidence pursuant to the statutory authority found in article 38.071, §

2(b). 1       On November 19, 2008, following a plea of "not guilty," Appellant, Tommy

          1
          See generally Tex. Code Crim. Proc. Ann., art. 38.071 (Vernon Supp. 2009). For convenience,
articles of the Texas Code of Criminal Procedure will subsequently be cited as Aarticle ___@ or AArticle
___@.
Coronado, was convicted by a jury of the offense of aggravated sexual assault 2 (Count

I), a first degree felony, and indecency with a child 3 (Count II), a second degree felony.

Following a plea of "true" to the allegations contained in the enhancement portion of the

indictment, the jury assessed Appellant's sentence, as to each offense, at confinement

for life and a fine of $10,000. Because the trial court did not order the sentences to run

consecutively, by operation of law, the sentences run concurrently. 4 By issues one and

five, Appellant contends the evidence is both legally and factually insufficient; and by

issues two, three, and four, he contends his constitutional right to confront and cross-

examine the complaining witness was abridged. We affirm.


                                            Background


       In early August 2007, Sylvester Dominguez noticed that the personality of his

three-year old daughter, R.D., 5 had dramatically changed. In response to questioning

as to whether "anybody had touched her, anybody hurt her, anybody touch her

cookie," 6 R.D. responded "yes." When asked whether "Tommy" had done this, she

again answered "yes." Based upon these statements, on August 8, 2007, R.D. was

examined by Danielle Livermore, a sexual assault nurse examiner, and interviewed by

Brandi Johnson, a forensic examiner associated with the Bridge Children's Advocacy
      2
       See Tex. Penal Code Ann. § 22.021(a)(1)(B)(1) and (2)(B) (Vernon Supp. 2009).
      3
       See Tex. Penal Code Ann. § 21.11 (a)(1) (Vernon Supp. 2009).
      4
       See Tex. Penal Code Ann. § 3.03 (a) (Vernon Supp. 2009).
      5
       To protect the privacy of the complaining witness, we refer to her by her initials.
      6
       "Cookie" was R.D.'s word for her vaginal area.
                                                    2
Center. The sexual assault examination revealed that R.D.'s hymen was irregular and

showed evidence of healed trauma. Based on this examination, Livermore concluded

that R.D. had been sexually assaulted.                In the forensic interview, R.D. stated that

Appellant had touched her "cookie" and that it hurt. As a result of that information, on

December 19, 2007, Appellant was indicted for aggravated sexual assault and

indecency with a child.


        On November 14, 2008, a pretrial hearing was held to determine the admissibility

of the videotaped recording of R.D.'s August 8, 2007, forensic interview at the Bridge

Children's Advocacy Center, in accordance with the provisions of article 38.071 of the

Texas Code of Criminal Procedure. At that hearing, the court heard testimony from

R.D.'s mother, Vanessa Dominguez, and a child psychologist, Priscilla Kleinpeter, to the

effect that requiring R.D. to give testimony in the presence of Appellant, or even by

closed-circuit television, would have a significant traumatic impact on the child.                      The

court then concluded that the child was "unavailable to testify" in the presence of

Appellant, as that term is used in article 38.071. 7 Appellant has not contested the trial

court's determination of unavailability. As a condition precedent to the admissibility of

that recording, the court then ordered that Appellant have the opportunity to present

written interrogatories to the child through a subsequent recorded interview to also be

        7
          In making a determination of unavailability under article 38.071, the court shall consider relevant
factors including the relationship of the defendant and the child, the character and duration of the alleged
offense, the age, maturity, and emotional stability of the child, and the time elapsed since the alleged
offense, and whether the child is more likely than not to be unavailable to testify because of: (1) emotional
or physical causes, including confrontation with the defendant; or (2) the child would suffer undue
psychological or physical harm through involvement at the hearing or proceeding. See Art. 38.071, § 8
(Vernon Supp. 2009).
                                                     3
conducted by Ms. Johnson. After discussing the pros and cons of allowing the forensic

interviewer the "leeway" of following up on answers given by the child, as opposed to

allowing counsel the opportunity to present follow up written questions, the court

determined that allowing leeway was "the best way to do it." Appellant's counsel did

object to the general procedure of allowing cross-examination through the use of written

interrogatories; however, no objection was made as to the specific procedure of

disallowing follow up questions. Accordingly, the issue of follow up questions was not

preserved for review and we express no opinion as to the propriety of this portion of the

procedure employed. Following the conclusion of the pretrial hearing, the interview on

written questions was conducted that day.


       At trial, in lieu of R.D.'s live testimony, the State offered the videotaped recording

of her August 8, 2007, Bridge interview. A videotaped recording of the court-ordered

interview on written interrogatories was also played for the jury.       In addition to the

recordings of R.D.'s two forensic interviews, the jury heard testimony from Vanessa and

Sylvester Dominguez, as well as Danielle Livermore, Brandi Johnson, and Priscilla

Kleinpeter. In addition to testifying on his own behalf, Appellant offered the testimony of

his mother, Maria Quintana, and his wife, Victoria Coronado. Upon being duly charged,

the jury returned a verdict of guilty as to both counts. Judgment was entered and this

appeal followed.




                                             4
                              Legal and Factual Sufficiency


       When, as here, an appellant challenges both the legal and factual sufficiency of

the evidence, we are required to conduct an analysis of the legal sufficiency of the

evidence first and, then, only if we find the evidence to be legally sufficient, do we

analyze the factual sufficiency of the evidence. Clewis v. State, 922 S.W.2d 126, 133

(Tex.Crim.App. 1996). We review legal sufficiency by viewing the evidence in the light

most favorable to the verdict to determine whether, based on that evidence and

reasonable inferences to be drawn therefrom, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Hooper v. State, 214 S.W.3d 9, 13

(Tex. 2007). The conviction will then be sustained unless it is irrational or unsupported

by more than a Amere modicum@ of evidence. Moreno v. State, 755 S.W.2d 866, 867

(Tex.Crim.App. 1988). The fact finder is the sole judge of the credibility of the witnesses

and of the weight to be afforded their testimony. Barnes v. State, 876 S.W.2d 316, 321

(Tex.Crim.App. 1994). Reconciliation of conflicts and contradictions in the evidence is

within the fact finder's province and is usually conclusive. See Van Zandt v. State, 932
S.W.2d 88, 96 (Tex.App.--El Paso 1996, pet. ref'd).


       When an appellant challenges the factual sufficiency of the evidence supporting

his conviction, the reviewing court must determine whether, considering all the evidence

in a neutral light, the jury was rationally justified in finding the appellant guilty beyond a



                                              5
reasonable doubt.     Zuniga v. State, 144 S.W.3d 477, 484 (Tex.Crim.App. 2004),

overruled in part by Watson v. State, 204 S.W.3d 404, 415-17 (Tex.Crim.App. 2006). In

performing a factual sufficiency review, we must give deference to the fact finder's

determinations if supported by any evidence and may not order a new trial simply

because we may disagree with the verdict.          Watson, 204 S.W.3d at 417.        As an

appellate court, we are not justified in ordering a new trial unless there is some objective

basis in the record demonstrating that the great weight and preponderance of the

evidence contradicts the jury's verdict. Id.


       Additionally, as directed by the Texas Court of Criminal Appeals, when

conducting a factual sufficiency review, we must include a discussion of the most

important and relevant evidence that supports the appellant's complaint on appeal.

Sims v. State, 99 S.W.3d 600, 603 (Tex.Crim.App. 2003). This does not, however,

mean that we are required to discuss all evidence admitted at trial. See id. See also

Roberts v. State, 221 S.W.3d 659, 665 (Tex.Crim.App. 2007).


                                         Analysis


       In order to establish the offense of aggravated sexual assault, the State was

required to prove that Appellant intentionally or knowingly caused the penetration of the

sexual organ of a child who was then and there younger than 14 years of age. See

Tex. Penal Code Ann. § 22.021(a)(1)(B)(1) and (2)(B) (Vernon Supp. 2009). In order to

establish the offense of indecency with a child, the State was required to prove


                                               6
Appellant, with the intent to arouse or gratify his sexual desire, intentionally or knowingly

touched the genitals of a child who was younger than 17 years and not Appellant's

spouse.    See Tex. Penal Code Ann. § 21.11 (a)(1) (Vernon Supp. 2009).


       Reviewing the evidence in the light most favorable to the verdict, the videotaped

statements of R.D. alone were sufficient to establish every essential element of the

offenses of aggravated sexual assault and indecency with a child. While Appellant

acknowledges that testimony of a single witness can be legally sufficient to substantiate

a finding of guilt, Castillo v. State, 913 S.W.2d 529, 535 n.3 (Tex.Crim.App. 1995);

Rodriguez v. State, 955 S.W.2d 171, 174 (Tex.App.--Amarillo 1997, no pet.), he

contends that this principle has no application where the defense was given no

opportunity to rigorously cross-examine the complaining witness. Appellant cites no

authority supporting his contention. Without same, the issue is inadequately briefed

and, therefore, waived. See Tex. R. App. P. 38.1(h); Cardenas v. State, 30 S.W.3d
384, 393 (Tex.Crim.App. 2000).


       Furthermore, because Appellant's contentions concerning his right to cross-

examine the complaining witness are more fully discussed with respect to issues two,

three, and four, we overrule issue five challenging the legal sufficiency.


       Appellant contends the evidence is factually insufficient because, other than the

medical evidence of trauma to R.D.'s hymen, the State's case rests solely upon the

testimony of a three year old child as recorded in the forensic interviews of Brandi


                                             7
Johnson and the hearsay statements of the child as given to Priscilla Kleinpeter.

Appellant maintains that the scarcity of evidence undermines both the issue of whether

an offense occurred, and whether he committed the offense, if one in fact did occur.


      In addition to the medical testimony and R.D.'s recorded statements implicating

Appellant in the commission of both offenses, the State offered R.D.'s outcry statement

to her father to the effect that Appellant hurt her by touching her "cookie." A child

victim's outcry statement alone can be sufficient to sustain a conviction for aggravated

sexual assault. Rodriguez v. State, 819 S.W.2d 871, 873 (Tex.Crim.App. 1991).


      Appellant's suggestion that he did not have an opportunity to commit the charged

offenses was contradicted by the testimony of R.D.'s mother, father, grandmother, and

great-grandmother, as well as Appellant's own testimony.       Furthermore, Appellant's

suggestion that R.D.'s physical symptoms could be rationally explained by other

possibilities does not preclude the possibility that they were caused by the criminal

conduct of Appellant. As such, the jury was free to listen to the evidence, judge the

credibility of the witnesses, and make its own determination as to the truth of the

matters asserted. Based upon the evidence presented, we cannot say that the jury was

not rationally justified in finding guilt beyond a reasonable doubt. In other words, we

conclude there is no objective basis in the record demonstrating that the great weight

and preponderance of the evidence contradicts the jury's finding of guilt. See Watson,




                                           8
204 S.W.3d at 417.          Appellant's first issue challenging the factual sufficiency is

overruled.


                                  Confrontation of Witnesses


       Appellant contends that because he was allowed to cross-examine R.D.'s

videotaped statements only through the use of written interrogatories, presented by a

third person, via a videotaped interview, he was denied his right to face-to-face

confrontation and cross-examination as guaranteed by the Sixth Amendment.                         The

State contends that Appellant was accorded every right guaranteed by the Sixth

Amendment when the trial court, consistent with provisions of section 2(b) of article

38.071, allowed him to submit written questions that were then presented by a neutral

individual and recorded under the same or similar circumstances as the original

interview. Thus, the issue before this Court is whether the post-interview submission of

written interrogatories pursuant to the procedure authorized by section 2(b) of article

38.071 is a meaningful and effective substitute for in-court, sworn testimony, subject to

face-to-face confrontation and cross-examination in a criminal trial. 8


       The Sixth Amendment guarantees the accused, in every criminal prosecution,

the right "to be confronted with the witnesses against him." U.S. Const. amend. VI.
       8
          To date, the Texas Court of Criminal Appeals has not squarely addressed this issue. Although
petition for discretionary review was granted on a similar issue in Rangel v. State, 222 S.W.3d 523
(Tex.App.--Fort Worth 2006), that petition was subsequently dismissed as improvidently granted. Rangel
v. State, 250 S.W.3d 96 (Tex.Crim.App. 2008). Rangel's ground for discretionary review read as follows:

       Whether [Rangel's] Sixth Amendment rights were violated when the unavailable
       complainant's testimonial hearsay statements were admitted into evidence pursuant to
       statutory authority. [Article 38.071, § 2(b)].
                                                  9
This right is secured for the defendant in state as well as federal criminal prosecutions.

Pointer v. Texas, 380 U.S. 400, 404, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965).              The

Supreme Court has determined that this provision, commonly referred to as the

Confrontation Clause, bars "admission of testimonial statements of a witness who did

not appear at trial unless [the witness] is unavailable to testify and the defendant has

had a prior opportunity for cross-examination." Crawford v. Washington, 541 U.S. 36,

53-54, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).


         This right of confrontation has further been construed to include not only the right

to face-to-face confrontation, but also to the right to meaningful and effective cross-

examination. Davis v. Alaska, 415 U.S. 308, 315-316, 94 S. Ct. 1105, 39 L. Ed. 2d 347

1974).     Professor J. Wigmore has described the "main and essential purpose" of

confrontation to be the opportunity for cross-examination through the process of putting

direct and personal questions to the witness and the obtaining of immediate answers.

5 J. Wigmore, Evidence § 1395, at 123 (3d ed. 1940).              Cross-examination is the

principal means by which an accused can test the credibility of a witness and the truth

of their testimony. Davis, 415 U.S. at 316. It provides the accused with a process

whereby the motivation for testifying or bias of a witness can be exposed to truth-finding

function of the trier of fact. Id.




                                              10
                                           Analysis


       Whether a particular out-of-court statement is testimonial is a question of law.

De La Paz v. State, 273 S.W.3d 671, 680 (Tex.Crim.App. 2008). Generally speaking,

an out-of-court statement is testimonial when the surrounding circumstances objectively

indicate that the primary purpose of the interview or interrogation is to establish or prove

past facts or events potentially relevant to later criminal prosecution.            Davis v.

Washington, 547 U.S. 813, 822, 126 S. Ct. 2266 165 L. Ed. 2d 224 (2006); De La Paz,
237 S.W.3d at 680.       Error in admitting evidence in violation of a defendant's right of

confrontation is constitutional error, which necessitates reversal unless the reviewing

court determines beyond a reasonable doubt that the error did not contribute to the

conviction or punishment. See Tex. R. App. P. 44.2(a); Langham v. State, No. PD-

1780-08, 2010 Tex.Crim.App. LEXIS 21, at *34-35 (Tex.Crim.App. March 3, 2010);

Wood v. State, 299 S.W.3d 200, 214 (Tex.App.--Austin 2009, pet. filed).


       Here, the primary purpose of the August 8th interview was to preserve a record

of past facts or events for purposes of a later criminal prosecution and the purpose of

the follow up interview was to comply with the requirements of article 38.071 for the

admissibility of that original recording during that prosecution.        The accuracy and

truthfulness of R.D.'s statements were crucial to the State's case against Appellant. In

both   situations,   R.D.'s   statements    clearly   constitute   testimonial   hearsay   for

Confrontation Clause purposes.



                                             11
       Having determined that the videotaped interviews were testimonial under the

United States Supreme Court decisions in Crawford v. Washington and Davis v.

Washington, this case highlights the tension existing between the right of an accused to

confront the witnesses against him, as determined by decisions like Davis v. Alaska,

and the State's policy of protecting child witnesses in sexual assault cases from further

trauma. Despite serious concerns pertaining to the reliability of child witness testimony,

and notwithstanding the due process significance of the right of confrontation of

witnesses, the trend among courts and legislatures has been to relax evidentiary and

procedural requirements pertaining to the admissibility of child witness testimony in child

sexual abuse prosecutions in an effort to balance these competing public policy

interests. Article 38.071 is such an attempt.


       In Maryland v. Craig, 497 U.S. 836, 857, 110 S. Ct. 3157, 111 L. Ed. 2d 656 (1990)

the United States Supreme Court recognized that the constitution does not guarantee

the absolute right to face-to-face confrontation. In Craig, the Court approved certain

limitations on the right of confrontation, holding that states may use closed-circuit

television or other methods of confrontation short of "face-to-face confrontation" where a

court makes a case-specific finding that there is potential for trauma to a child witness

from testifying in open court, in the presence of the defendant. Id, at 857.


       Here, Appellant contends the trial court should have considered less restrictive

alternatives to the use of written questions in lieu of live, face-to-face cross-examination.



                                             12
A similar argument was rejected by the Supreme Court in Craig when the Court

declined to establish "any such categorical evidentiary prerequisite," so long as the trial

court makes a case-specific finding that the procedure employed was necessary under

the facts of that particular case. Id. at 860.


       Additionally,      whether   a   particular    method   of   confrontation   is   deemed

constitutionally sufficient depends upon a determination as to whether the procedure

adequately ensures that the testimony is both reliable and subject to "rigorous testing in

the context of an adversary proceeding before the trier of fact." Id. at 845. In this

context, the Confrontation Clause is generally satisfied when the defense is given a full

and fair opportunity to test the witness's recollection, sift his conscience, observe his

demeanor, judge the manner in which he gives his testimony, and make a reasonable

assessment of the credibility of the witness and the weight to be given his testimony. Id.


       In Rangel v. State, the Fort Worth Court of Appeals held that (1) a child victim's

videotaped statement was "testimonial" and therefore governed by Crawford, and (2) by

providing a defendant with the opportunity to submit written questions, section 2(b) of

article 38.071 serves as a constitutionally sufficient alternative to face-to-face

confrontation of witnesses. Rangel v. State, 222 S.W.3d 523, 535-37 (Tex.App.--Fort

Worth 2006, pet. dism'd). 9




       9
        See n. 8 supra.

                                                 13
        While the right to confront our accusers through face-to-face cross-examination

is not a right that is absolute and unbendable, it is a right that should not be quickly or

carelessly compromised. Although limited, section 2(b) of article 38.071 does provide

the accused with a means of testing the testimony of the witnesses against him through

the submission of cross-examination questions. Where a video recording of the child-

witness is made, the fact finder is further afforded the opportunity to observe the child's

demeanor, judge the manner in which he gives his testimony, and make reasonable

assessments concerning the weight and credibility of his testimony.


        Furthermore, it should be noted that article 38.071 does not disqualify the child

from testifying. 10 It merely provides a means whereby a videotaped interview of the

child may be used when the trial court determines that the child is "unavailable" based

on certain relevant factors, including the factors set out by article 38.071, § 8. In those

situations where the child is physically available to be called as a witness, both the

prosecution and the defense are faced with the unenviable task of deciding whether to

seek leave of the trial court to call the child to the stand. Not only do they face the

uncertainty of knowing how a child of tender years might react to the pressure of being

placed under the piercing spotlight of interrogation, they also run the very real danger of


        10
            Section 6 of article 38.071 does provide that the child may not be required to testify in court if
the trial court finds the testimony of the child taken under sections 2 or 5 of that article is admissible into
evidence. However, even if the child's testimony taken under those sections is admitted into evidence, a
trial court may still allow the child to testify upon a finding of good cause. Because we are not presented
with the question of whether the trial court in this cause erred by denying the accused the right to call the
child as a witness, we express no opinion as to whether or not the denial of a defendant's right to call the
complaining witness as a witness at trial would affect the defendant's due process rights or the
constitutionality of limiting his right of confrontation.
                                                     14
seriously alienating the fact finder (usually a jury) for having traumatized such a tender

witness. In an attempt to find a suitable solution to this Hobson's choice, while at the

same time providing a meaningful compromise between the defendant's right of

confrontation and society's interest in protecting young child victims from additional

trauma occasioned by placing them within the crucible of confrontation and cross-

examination in a courtroom setting, we find that the procedures governed by section

2(b) of article 38.071 can be an appropriate constitutional accommodation.


       Here the trial court made a case-specific determination, based upon competent

testimony, that the child was unavailable. Appellant was accorded the opportunity to,

and did, submit questions to the child through the use of written interrogatories under

the procedure outlined by section 2(b). Under the facts of this case, we find no error in

the trial court's decision to allow cross-examination through written questions only.

Accordingly, we find no error in the trial court's decision to allow the admission of R.D.'s

videotaped interview in face of Appellant's Confrontation Clause objection. Issues two,

three, and four are overruled.


                                       Conclusion


       Having overruled each of Appellant's issues, the judgment of the trial court is

affirmed.

                                                  Patrick A. Pirtle
                                                      Justice
Publish.


                                            15